PER CURIAM.
After a review of the record presented in this attempted murder prosecution, the court concludes the evidence is sufficient to sustain the conviction. The multiple stab wounds inflicted upon the victim by the defendant while stating his intent to kill her, clearly establishes a completed act of attempted first-degree murder. See: State v. Damms (1960), 9 Wis. 2d 183, 100 N. W. 2d 592; Huebner v. State (1967), 33 Wis. 2d 505, 147 N. W. 2d 646.
The defendant did not abandon his efforts to kill the victim. Rather, the crime was unsuccessful due to circumstances over which defendant had no control. See Adams v. State (1973), 57 Wis. 2d 515, 204 N. W. 2d 657.
The judgment is affirmed.